Tbe bill in tbis case was filed by tbe appellants as minority stockholders in tbe Decatur Mineral & Land Company, against said company and Tbomas M. Scruggs and S. M. Nelson. It is averred in tbe bill that said Scruggs and Nelson controlled tbe majority of tbe stock of tbe corporation, used tbeir power in tbe selection of tbe board of directors and dominated tbe management of tbe corporation for tbeir personal advantage. Tbe bill prays for tbe removal of said Tbomas M. Scruggs and S. M. Nelson and other members of tbe board of •directors; for an injunction to restrain tbe board from voting unreasonable salaries, for an accounting to. ascertain bow much they have received over and above what is a just and reasonable salary, and also that a receiver of tbe corporation be appointed.
' On tbe final submission of tbe cause on tbe pleadings and proof, tbe chancellor decreed that the eomplainants were not entitled to tbe relief prayed for and ordered tbe bill dismissed.
On tbis appeal, tbe decree of tbe lower court is affirmed, on tbe authority of tibe Decatur M. & L. Co. v. Palm, 113 Ala. 531.
Opinion by
Brickell, C. J.